Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 3, 2017

                                      No. 04-17-00020-CV

               IN THE INTEREST OF D.A.G., R.G., JR., J.X.G., AND S.A.G,

                  From the 112th Judicial District Court, Sutton County, Texas
                                     Trial Court No. 6066
                           Honorable Pedro Gomez, Judge Presiding


                                         ORDER

        This is an accelerated appeal involving the termination of parental rights. Appellant’s
court-appointed attorney has filed a brief and motion to withdraw pursuant to Anders v.
California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on
appeal. Counsel certifies he served copies of the brief and motion on appellant, informed
appellant of his right to review the record and file his own brief, provided appellant with a form
for requesting the record, and explained to appellant the procedure for obtaining the record. See
Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83
(Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—
San Antonio 1996, no pet.) see also In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at * 4
(Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure in appeal from
termination of parental rights). To date, appellant has not filed the form provided by his counsel.

       If appellant desires to file a pro se brief, we order that he do so on or before June 2,
2017. If appellant files a timely pro se brief, the State may file a responsive brief no later than
twenty days after appellant=s pro se brief is filed in this court.

        We further order the motion to withdraw filed by appellant’s counsel held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that
motion to withdraw should not be ruled on before appellate court independently reviews record
to determine whether counsel’s evaluation that appeal is frivolous is sound); Schulman v. State,
252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same).

       We further order the clerk of this court to serve a copy of this order on appellant, his
appointed counsel, the attorney for the State, and the clerk of the trial court.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court